Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  the preamble of Claim 21 recites, "A support unit...". It should instead read as "A support frame…" in alignment with the preambles of the dependent claims.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the plurality of mounting members in claim 26.
Regarding prong (A), “mounting members” or “members” is a generic placeholder for performing the claimed function. Regarding prong (B), the “mounting members” are modified by function language (“for attaching a positive pressure blower to said frame”). Regarding prong (C), the “mounting members” are not modified by sufficient structure, material, or acts for performing the claimed function (Examiner’s note: even if “mounting” is considered a modifier for the generic placeholder “members”, it does not provide sufficient structure for performing the claimed function). Therefore, the limitation meets the three-prong test and is being interpreted under 35 U.S.C. 112(f).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites in part, “…wherein each of said wheels is immediately adjacent to, aligned with, and rotates in parallel to said front and rear support members”. It is unclear how each wheel can be immediately adjacent to both the front and rear support 
Claim 32 is indefinite due to its dependency on Claim 31.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 24, 25, 26, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, and 10 of U.S. Patent No. 10837592. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in scope than the patent claims. The claims are not patently distinct from each other since all of the elements required in the instant application claims listed above are recited in the patent claims listed above.
Instant Application Claims
Patent No. 10837592 Claims
Claim 21: A support unit for a positive pressure blower comprising: a. a frame comprising: i. a generally rectangular base having generally parallel elongated front and rear support members, and generally parallel left and right side support members, wherein said side support members are generally perpendicular to and attached to said front and rear support members; and ii. four upwardly extending support members, each such member extending from an end of one of said front and rear support members forming four corners; and b. two rotatable wheels mounted across from each other along said front and rear members adjacent to two respective corners of said frame such that said wheels rotate in parallel to said front and rear members, and wherein said wheels are mounted substantially flush against an outer edge of said frame.
frame for a positive pressure blower comprising: a. a generally rectangular base comprising two generally parallel elongated front and rear support members, and two generally parallel left and right side support members said side support members being generally perpendicular to said front and rear support members, wherein ends of said front and rear support members are attached to ends of said left and right support members forming four corners; b. four upwardly extending support members, each such member having one end attached to and extending from each of said four corners of said base; c. at least two wheels mounted at two of said corners at opposite ends of one of said side members such that said wheels rotate in parallel to said front and rear members, wherein one of said wheel is mounted flush against said front support member and the other of said wheels is mounted flush against said rear support member; and d. at least one cross member attached to and extending between two of said upwardly extending members.
at least one cross member attached to and extending between two of said upwardly extending members.
Claim 1: A support frame for a positive pressure blower comprising: a. a generally rectangular base comprising two generally parallel elongated front and rear support members, and two generally parallel left and right side support members said side support members being generally perpendicular to said front and rear support members, wherein ends of said front and rear support members are attached to ends of said left and right support members forming four corners; b. four upwardly extending support members, each such member having one end attached to and extending from each of said four corners of said base; c. at least two wheels mounted at two of said corners at opposite ends of one of said side members such that said wheels rotate in parallel to said front and rear members, wherein one of said wheel is mounted flush against said front support member and the other of said wheels is mounted flush against said rear support member; and d. at least one cross member attached to and extending between two of said upwardly extending members.
a pair of stops provided underneath said base across from each other adjacent to the remaining two corners of said frame.
Claim 2: The support frame of claim 1 further comprising a pair of stops provided underneath said base across from each other at the two corners near the side member opposite from said wheels.
Claim 25: The support frame of claim 21 further comprising two additional rotatable wheels mounted across from each other adjacent to the two remaining corners of said frame such that said wheels rotate in parallel to said front and rear members.
Claim 3: The support frame of claim 1 further comprising a second set of wheels provided in parallel to said front and rear members, and along said base across from each other at the corners near the side member opposite from said first set of wheels.
Claim 26: The support frame of claim 21 further comprising a plurality of mounting members for attaching a positive pressure blower to said frame.
Claim 4: The support frame of claim 1 further comprising a plurality of mounting members for attaching a positive pressure blower to said frame.
Claim 27: The support frame of claim 21 further comprising a support bracket mounted on said frame for holding a power supply.
Claim 5: The support frame of claim 1 further comprising a support bracket mounted on said frame for holding a power supply.
Claim 28: The support frame of claim 21 further comprising a positive pressure blower mounted in said support frame.
Claim 10: The support frame of claim 9 further comprising a positive pressure blower mounted in said support frame.


Thus, it is apparent that the more specific patent claims encompass the instant application claims.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since the instant application claims listed above are anticipated by the patent claims listed above, then the instant application claims above are obvious over the patent claims listed above.
Allowable Subject Matter
Claims 29-30 are allowed.

Regarding Claim 29, the instant application is directed towards an unobvious improvement to support frames for positive pressure blowers. VanBasten (US Patent No. 5395087) teaches a support frame for a positive pressure blower comprising: a. a first pair of generally parallel support members (Fig. 1 #20,20a), and a second pair of generally parallel support members that are longer than said first support members (Fig. 1 #22,32), said first support members being generally perpendicular to said second support members (Fig. 1), wherein said first support members are attached to said second support members forming a generally rectangular base (Fig. 1); b. four generally upwardly extending support members, each such member extending from an end of one of said second support members (Fig. 1 #35,35a,36); c. a pair of rotatable wheels mounted in parallel to each other and across from each other (Fig. 1 #13, 13a (not shown)).
VanBasten does not appear to teach that the wheels are mounted along corresponding ends of said second support members, wherein said wheels are immediately adjacent to, aligned with, and rotate in parallel to said second support members.
Fu (US Patent Application Pub. No. 20050118022) teaches wheels mounted is such a manner. However, modifying VanBasten with Fu would not arrive at the claimed invention as the structure of VanBasten does not support the modification of Fu without destroying some of the function of VanBasten.
Therefore, the combination of features is considered allowable.
.
Claims 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable for similar reasons as Claim 29 above.
Claim 32 would be allowable due to its dependency on Claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weinmeister et al. (US Patent No. 11,131,321) teaches a support frame for a positive pressure blower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799